Citation Nr: 1617077	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder to include as secondary to service-connected left knee disability.
 
 2.  Entitlement to service connection for a lumbar spine disorder to include as secondary to service-connected left knee disability.
 
3.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected left knee disability.
 
4.  Entitlement to service connection for a right hip disorder to include as secondary to service-connected left knee disability.
 
5.  Entitlement to service connection for a left hip disorder to include as secondary to service-connected left knee disability.
 
6.  Entitlement to service connection for heart disorder, claimed as chest pain.
 
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1975 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In an August 2012 decision, the Board determined that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for disabilities of the bilateral hips, lumbar spine, right knee, and heart disorder had been received; and denied the claims of entitlement to service connection for disabilities of the right hip, lumbar spine, and right knee, on the merits.  The Board also remanded for additional development the issues of entitlement to service connection for disabilities of the heart, left ankle, and left hip, as well as a TDIU.

In a March 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) of the claims of entitlement to service connection for disabilities of the right hip, lumbar spine, and right knee, and vacated the Board's August 2012 decision with respect to those issues.  The matters were remanded to the Board for readjudication in accordance with the JMR.

Pursuant to the terms of the March 2013 Order, the Board, in July 2013, remanded the claims of entitlement to service connection for the right hip, lumbar spine, and right knee claims, for further development including to obtain adequate opinions.  Upon the return of the matters in September 2015, the Board again remanded the claims for additional development in order to obtain the Veteran's records from the Social Security Administration (SSA).  Based on a review of the claims folder, the Board finds that there has been compliance with the 2012, 2013, and 2015 remand directives, and no further action is needed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In March 2016, the Veteran's representative submitted a waiver of initial consideration of the additional evidence received since the November 2015 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for to residuals of heart surgery has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015).

The issues of entitlement to service connection for heart disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's current left ankle disorder had an onset until a decade after his period of service, and the preponderance of the competent evidence is against a finding that is etiologically related to service, to include as proximately caused or aggravated by his service-connected left knee disability.
 
 2.  The competent medical evidence does not demonstrate that the Veteran's current left hip disorder had an onset until decades after his period of service, and the preponderance of the competent evidence is against a finding that it is etiologically related to service, to include as proximately caused or aggravated by his service-connected left knee disability.

3.  The competent medical evidence does not demonstrate that the Veteran's current right hip disorder had an onset until decades after his period of service, and the preponderance of the competent evidence is against a finding that it is etiologically related to service, to include as proximately caused or aggravated by his service-connected left knee disability.
 
4.  The competent medical evidence does not demonstrate that the Veteran's current right knee disorder had an onset until years after his period of service, and the preponderance of the competent evidence is against a finding that is etiologically related to service, to include as proximately caused or aggravated by his service-connected left knee disability.

 5.  The competent medical evidence does not demonstrate that the Veteran's current lumbar spine disorder had an onset until decades after his period of service, and the preponderance of the competent evidence is against a finding that is etiologically related to service, to include as proximately caused or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
 
2.  The criteria for entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).
 
3.  The criteria for entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).
 
 4.  The criteria for entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
 
5.  The criteria for entitlement to service connection for a left ankle disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in April 2007, August 2007, February 2008, and February 2009 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In addition, VA specifically informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, records from Social Security Administration, and identified private treatment records, as well as his lay statements.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities. 38 C.F.R. § 3.159(c)(4).  

During the period under appeal, VA provided the Veteran with examinations in November 2011, May 2010, and September 2012 to determine the nature and etiology of the Veteran's claimed disorders.  The VA examiner provided medical conclusions addressing whether the Veteran's claimed conditions were result of his period of service, to include as secondary to his service-connected disability.  In a July 2013 VA medical opinion report, the VA examiner specifically addressed whether his claimed right hip, right knee, and lumbar spine conditions were proximately aggravated by his service-connected disability.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records and records from Social Security Administration have been obtained and associated with the claims folder, and adequate VA medical opinions were obtained in conjunction with the Veteran's claims.  A review of the record reflects compliance with the Board's 2012, July 2013, and September 2015 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that VA medical opinions have not been obtain that address whether the Veteran's claimed conditions are directly related to service.  However, the Board finds that such VA medical opinions are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Although there are current diagnoses, post-service treatment records show that the Veteran was not first diagnosed or treated for these conditions until years to decades after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorders and his service.  Moreover, the Veteran has not asserted that he has had continuity of right knee, bilateral hip, left ankle, and lumbar spine problems since his period of service.  Simply stated, referral of the claims for examination or obtainment of medical opinions on the matters of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for bilateral hip disorder, left ankle disorder, right knee disorder, and lumbar spine disorder.  He asserts that each of his claimed condition is secondary to his service-connected left knee disability.  He believes that his current bilateral hip, left ankle, right knee, and lumbar spine disorders are the result of his abnormal gait attributed to his service-connected left knee disability.

Here, the medical evidence of record establishes that the Veteran has current disabilities involving his left ankle, his right and left hips, his right knee, and his lumbar spine.  See VA treatment records as well as the VA examination reports dated in November 2007, May 2010, and September 2012.  As such, element (1), current disability has been shown for each of the Veteran's claimed disorders. 

The Veteran does not contend, and the evidence of record does not demonstrate, that his current disabilities involving his left ankle, his right and left hips, his right knee, and his lumbar spine are directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  The Veteran's service treatment records show that upon his enlistment into service, his lower extremities and spine were evaluated as normal.  His subsequent service treatment are negative for any complaints, treatment, or diagnoses related to any bilateral hip, left ankle, right knee, or lumbar spine disorder.  

The Veteran underwent a VA examination in December 1979.  In that examination report, the Veteran informed the VA examiner that he had a history of right knee surgery in the grade school that was secondary to a football injury.  He denied any current problems with his right knee, except for symptoms of pain and soreness when it rained.  Clinical evaluation revealed finding of well healed surgical scar on the right knee.  The Veteran had full range of motion in his knee and there was no evidence of tenderness or painful motion.  The Veteran was evaluated with a normal right knee examination. 

Post-service VA treatment records contain a January 1981 x-ray report of the lumbar spine that reflected a normal spine, except for evidence of sacralization and some sclerosis.  In August 1987, the Veteran reported a history of herniated disc of the lumbar spine.  

The Veteran underwent a VA examination in August 1988 in conjunction with a right knee claim.  He reported severe pain and swelling around the right knee.  On examination, there was no palpable effusion of the right knee.  Range of motion of the right knee was limited, and there was joint laxity.  X-ray findings were unremarkable.  The Veteran was diagnosed with dysfunction of the right knee, probably associated with chondromalacia patella, status post unknown history of childhood surgery.  

August 1988 VA X-ray films of the right hip showed no evidence of degenerative disease or other bony abnormality, though there was evidence of lucency in the region of the right femoral neck with some sclerosis.  It was felt that this most likely represented a small fibrous cyst.

Subsequent VA treatment records show that in November 1989, the Veteran presented with complaints of low back pain.  In December 1992, x-ray film of the lumbar was normal, except for evidence of L5 sacralization.   In July 1994, the Veteran presented with complaints of low back pain following an injury while lifting a duffle bag.  He was diagnosed with muscle spasm.  The Veteran began complaining of increasing hip pain over the past two weeks in July 1998.  In November 1999, he complained of right knee pain and clinical examination revealed some instability in the right knee.  Later VA treatment records include a problem list which includes lumbago, knee pain, and arthralgia among the Veteran's conditions.  

X-ray films dated in November 2007 show that the Veteran had slight narrowing of the L5-S1 disc space, as well as degenerative changes in the facet joints at L4 and L5.  X-rays revealed no significant findings in the right knee, and x-rays of the bilateral hips were negative.  The x-ray of the left ankle revealed a separate bone density adjacent to the lateral malleolus, which could have been related to old trauma.  

A July 2008 MRI revealed a moderately-sized broad-based central protrusion of the disc at L4-L5.  There were other, less significant bulges with mild posterior element degenerative changes noted as well.  VA x-ray reports dated in September 2009 that reflects degenerative changes in the lumbar spine, bilateral hips, and right knee.  

Here, the medical evidence of record not shows that the Veteran had any of these current disabilities in service, at separation, or until years after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

While the Veteran has reported a prior history of right knee surgery in grade school, he received a normal lower extremity evaluation on his enlistment examination into service.  When no pre-existing condition is noted on examination upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  In addition, there is no evidence of aggravation of any right knee problem during his period of service.  In this regard, the December 1979 VA examination shows that the Veteran was evaluated with a normal right knee.  Moreover, the May 2010 VA examiner opined that the Veteran's current right knee disorder is not related to his period of service.  As such, there is no evidence aggravation of any pre-existing right knee problems as result of his period of service.  See 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.

Subsequent VA and private treatment records do not show that the Veteran's current right knee, bilateral hips, left ankle, and lumbar spine disorders had an onset during his period of service.  Instead, the first medical evidence of lumbar spine problems comes in 1987, and objective medical evidence of right knee problems is not shown in until the August 1988 VA examination.  X-ray evidence of post-traumatic degenerative arthritis in the left ankle is first shown in 1994, and the Veteran did not complain of bilateral hip problems until 1998.  The medical evidence does not demonstrate the Veteran's current right knee, bilateral hips, left ankle, and lumbar spine disorders had an onset during his period of service.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition, there is no radiographic evidence of arthritis involving the right knee, left ankle, bilateral hip, and lumbar spine disorders for more than a decade after the Veteran's separation from service.  Service connection is not warranted on a presumptive basis for chronic disease manifested within one year of separation from service.  See 38 C.F.R. §§ 3.307, and 3.309.  

The competent evidence of record does not demonstrate that the Veteran's right knee, left ankle, bilateral hip, and lumbar spine disorders had an onset during his periods of service or within the first year after his separation from service.  Element (2), an in-service disease or injury, has not been satisfied.  

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current right knee, left ankle, bilateral hip, and lumbar spine disorders and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of right knee, left ankle, bilateral hip, and lumbar spine problems in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for these conditions until after service, and no medical evidence linking the currently diagnosed disorder directly to service. A VA examination is not called for in this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted at point during the appeal period that he has experienced symptoms of right knee, left ankle, bilateral hip, and lumbar spine disorders continuously since his period of service. 

To the extent that the Veteran was to make such assertions, while his lay contentions to the extent that he asserts that he has experienced right knee, left ankle, bilateral hip, and lumbar spine problems since his period of service would be competent, such assertions would not be credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).  The Board, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335. 

Here, the record contains conflicting statements from the Veteran regarding the onset and continuity of his current bilateral ankle, bilateral hip, and right shoulder problems.  Notably, the record does not show that the Veteran reported the continuity of his claimed conditions since service until well after his period of service.  Notably, the December 1979 VA examination report does not show complaints of left ankle, bilateral hip or lumbar spine problems, and the Veteran denied any current problems with right knee.  Moreover, the clinical findings at that time were normal with respect to his right knee.  

In light of the conflict between the Veteran's accounts as to the onset and continuity of his current problems, and the lack of treatment for right knee, left ankle, bilateral hip, and lumbar spine symptoms until almost a decade after his separation from service, the Board has to question the credibility of the Veteran's current assertions of onset and continuity of symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the Veteran's current assertions are not credible to the extent that he reports that the onset and continuity of his current symptoms.  His statements cannot be used as evidence of onset or continuity of symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).

The Veteran has not submitted any medical or scientific evidence that shows a positive association between his current claimed disorders and his period of service. Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's right knee, left ankle, bilateral hip, and lumbar spine disorders and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for any of the claimed conditions.

Turning to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his current right knee, left ankle, bilateral hip, and lumbar spine disorders are proximately caused or aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310.  

Here, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's current right knee, left ankle, bilateral hip, and lumbar spine disorders are proximately caused or aggravated by his service-connected left knee disability.  The Veteran has submitted one medical statement in support of his contentions; however, the record contains three VA examiners' medical opinions that weigh heavily against the Veteran's claims on a secondary basis.

The Board has considered an October 2009 medical statement from the Veteran's VA physician in support of the Veteran's claims.  The treating VA physician stated that the Veteran had a service-connected left knee condition, and subsequently developed multiple joint pain complaints over the years, including in the back, bilateral hips, and right knee.  It was reasonable to state that the abnormal gait associated with the Veteran's left knee condition was as likely as not to have contributed to the development of arthralgias in areas such as the back.

While the VA physician stated that the altered gait caused by the Veteran's service-connected knee condition caused his right knee, left ankle, bilateral hip, and lumbar spine disorders, there is no further explanation given.  In contrast, the three VA examiners provided explanations in support of the medical opinions against the Veteran's claimed conditions.  Moreover, each VA examiners stated that their medical conclusion was based on a review of the claims folder and the findings from clinical evaluation, as well as review of the medical literature.  

In this regard, in the report of a May 2010 VA examination, the VA examiner concluded that the Veteran's right knee, right hip, and lumbar spine disorders were not caused by his service-connected left knee disability.  These medical opinions were based on a review of the evidence, a history provided by the Veteran, a physical examination, and consultation with radiologists.  With respect the Veteran's lumbar spine condition, the VA examiner concluded that the Veteran had age-appropriate changes in the thoracolumbar spine.  She also noted that there was no support in the medical literature for a causal relationship between a knee or leg injury and degenerative changes in the axial spine.  Moreover, a moderate degree of limping would not have any major detrimental effect on the lumbar spine.

Concerning the Veteran's right knee and right hip, the May 2010 VA examiner cited to medical literature which stated that limping on one leg did not cause disability in the other. There was no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb, as stated in the October 2009 letter, unless the injury resulted in major muscle or nerve damage causing paralysis of the damaged leg.  It was also unlikely that any condition which caused a mild or moderate degree of limping would have any major detrimental effect on the opposite lower extremity.  

The report of a September 2012 VA examination addressed the left ankle and left hip claims.  In that report, the September 2012 VA examiner concluded that the Veteran's left ankle and left hip disorders were not proximately caused or aggravated by his service-connected left knee disability.  The medical opinions were based off a review of the claims folder and the findings from clinical evaluation, as well as a review of the medical literature.  

The September 2012 VA examiner observed that the diagnosis of post-traumatic arthritis in the left ankle is substantially the same as first shown in 1994 on VA x-ray films. The degenerative changes appeared to be directly trauma-related and not due to or related to an abnormal gait or other conditions associated with the service-connected left knee condition.  The VA examiner further noted that although it was unclear whether the Veteran had current pathology in his left hip, it was unlikely that any left hip condition was caused or aggravated by his left knee disability.  Moreover, the VA examiner observed that the usual issue with regard to establishing causation of one lower extremity joint relative to an injury or condition of another joint is whether the aberrant forces applied to an opposite-sided lower extremity joint are sufficient to cause damage, not whether a same-sided joint is affected by the injury or condition.  In this regard, the same-sided joint is relatively spared by an abnormal gait while the other extremity is allegedly affected by increased forces due to the limp.  The VA examiner cited to medical literature in support of her rational statement.  Therefore, the VA examiner found that it would be unlikely that the left ankle and left hip conditions are caused or aggravated by the Veteran's service-connected left knee disability, since the left ankle and left hip are relatively spared by a limp caused by a left knee disability. 

The record also contains the report of a July 2013 VA supplemental medical opinion on whether the Veteran's lumbar spine, right hip, and right knee disorders.  
Based on a review of the claims folder, include the findings from the May 2010 VA examination report, the VA examiner concluded that the Veteran's current right knee, right hip, and lumbar spine disorders were less likely than not caused or aggravated by his service-connected left knee disability.  VA examiner noted that in rendering these medical conclusions, she considered the Veteran's lay statement and the medical evidence contained in the claims folder, as well as a review of the medical literature. 

The July 2013 VA examiner also provided a rational in support the medical conclusion that the Veteran's current right knee disorder was not caused or aggravated by his service-connected left knee disability.  The VA examiner observed that the medical evidence demonstrated that the Veteran had a history of right knee symptomatic medial plica, mild degenerative joint disease.  The VA examiner noted that according to the medical literature, plica is a congenital anomaly that is most commonly located along the medial (inside) side of the knee.  When the plica tethers the patella to the femoral condyle, the symptoms may cause it to be mistaken for patella-femoral syndrome or ligament plague.  The plica themselves are remnants of the fetal stage of development where the knee is divided into three compartments.  In short, as a congenital anomaly, plica is not related to any other condition in the body, including conditions of the opposite leg.  

Moreover, the July 2013 VA examiner noted that the medical literature did not support that a condition of the knee was caused or aggravated by an opposite leg /knee condition.  Knee pain or limp does not result significantly higher peak load in the opposite knee at any given gait velocity.  Knee pain causes shorter stride length, slower gait which would result in a lower load on both knees.  Similarly, the July 2013 VA examiner noted that there was no support in the medical literature for exacerbation of a condition of the right hip by an opposite leg knee condition unless, as is paralytic condition such as polio, where there is severe Trendelenburg gait with significant lateral lean, which has not been observed in the Veteran's case.  The July 2013 VA examiner concluded that no condition of the right knee or right hip that has been proximately aggravated by the service-connected left knee disability.

Concerning the Veteran's lumbar spine disorder, the July 2013 VA examiner observed that the Veteran had mild degenerative disc disease and degenerative joint disease affecting his lumbar spine.  Degenerative progressing affecting the lumbar spine usually starts with a torsional (twisting) injury to the lower back and is also frequently caused by simple wear and tear on the spine.  Degenerative disc disease is fairly common, and it is estimated that at least 30 percent of people aged 30-50 years old will have some degree of disc space degeneration, and after a patient reaches 60 years old, some level of disc degeneration is deemed to be a normal finding, not the exception.  The VA examiner further noted that the medical literature has also suggested that disc degeneration can be explained to a large degree by genetic factors.  The VA examiner concluded that the Veteran's current lumbar spine disorder has not been aggravated by service-connected left knee disability, but rather due to the normal process of aging superimposed on the genetic predisposition to disc disease.  The July 2013 VA examiner concluded that there was no support in the medical literature for exacerbation of a condition of the lumbar discs by a knee condition.  

The Board acknowledges that on their face, the rationales for the 2012 and 2013 medical opinion appear to be contradictory with respect to the claimed conditions involving the Veteran's lower extremities.  However, when the 2012 and 2013 medical rationales are read together, it is apparent that in order for the Veteran's left knee disability to have proximately caused or aggravated his claimed disorder, there must be evidence of a severe abnormal gait that resulted in significant lean.  Both the September 2012 and July 2013 VA examiners concluded that the medical evidence did not demonstrate such a finding.  

In this regard, the September 2012 VA examiner concluded that the medical literature did not support the assertion that the Veteran's abnormal gait associated with his left knee disability would proximately cause or aggravate his left ankle and left hip disorders since the same-sided joint is relatively spared by an abnormal gait while the opposite extremity may be affected by increased forces due to the limp.  Similarly, the July 2013 VA examiner concluded that the medical literature did not support the assertion that the Veteran's right knee and right hip disorders were proximately cause or aggravated by the abnormal gait associated with his left knee disability.  The July 2013 VA examiner found that the medical evidence did not demonstrate that the Veteran's abnormal gait was severe enough to cause significantly higher peak load in the opposite lower extremity.  Rather, the VA examiner explained that the Veteran's left knee disability resulted in shorter stride length, slower gait which would result in a lower load on both knees.  Moreover, the medical evidence failed to suggest that the Veteran had a severe Trendelenburg gait with significant lateral lean which would impact his right hip.  Both medical opinions are adequate in that they relied on sufficient rational in support of the medical conclusions rendered. 

Each VA examiner reviewed the medical evidence of record, including the October 2009 medical statement, but that the medical literature did not support a secondary relationship between the Veteran's current right knee, left ankle, bilateral hip, and lumbar spine disorder and his service-connected left knee disability.  The Board finds the May 2010, September 2012, and July 2013 VA examiners' opinions to be of greater probative value that the October 2009 VA physician's medical opinion in determining the etiology of the Veteran's claimed disorders.

The Board has considered the Veteran's assertions that his current right knee, left ankle, bilateral hip, and lumbar spine disorders are related to his period of service or as secondary to his service-connected disability.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current right knee, left ankle, bilateral hip, and lumbar spine disorders and his period of service or secondary to left knee disability through his observation of his symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 303   (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative competent medical opinions of record come from the VA examiners, and those opinions weigh heavily against the Veteran's claims. 

In sum, the weight of the evidence is against a finding that the Veteran's current right knee, left ankle, bilateral hip, and lumbar spine disorders are related to service. Furthermore, the Board finds that the VA examiner's medical opinions carry more weight against the claims on secondary basis.  The preponderance of the medical evidence is against a finding that any current right knee, left ankle, bilateral hip, and lumbar spine disorders are etiologically related to the Veteran's period of service, to include as secondary to his service-connected disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.


ORDER

Entitlement to service connection for right knee disorder is denied. 

Entitlement to service connection for left ankle disorder is denied. 

Entitlement to service connection for right hip disorder is denied. 

Entitlement to service connection for left hip disorder is denied. 

Entitlement to service connection for lumbar spine disorder is denied. 


REMAND

Unfortunately, the Board finds that additional development is needed prior to adjudication of the Veteran's remaining claims for entitlement to service connection for heart disorder and entitlement to TDIU.  These matters are remanded for the following additional development. 

Heart Disorder

A review of the medical evidence shows that the Veteran has a diagnosis of coronary artery disease.  During the pendency of this appeal, ischemic heart disease (including coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), effective August 31, 2010.  Service connection for coronary artery disease would be presumed if he is presumed to have been exposed to herbicides, including Agent Orange, or he has been in fact exposed to herbicides.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Although the Veteran has not asserted entitlement on a presumptive basis, his VA treatment records show that he has reported exposure to Agent Orange and he further reported that he served in East Asia.  See November 2007 VA examination report.  The Veteran's DD-214 shows that his period of service overlapped with the final months of the Vietnam War and he had 18 months of foreign or sea service.  No attempt has been made to determine whether the Veteran was stationed in the Republic of Vietnam or was in fact exposed to herbicides, including Agent Orange.  On remand, additional development is needed to determine whether the Veteran had presumptive or in fact exposure to Agent Orange during his period of service. 


TDIU

Currently, the Veteran's service-connected disabilities are his left knee disability, rated at 40 percent, and his residual scar, rated at 10 percent disability; he has a combined rating of 50 percent.  As it stands, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Notwithstanding that the Veteran does not currently meet the schedular requirements for the assignment of a TDIU under 38 CFR §4.16(a), the evidence does weigh in favor of referral of the Veteran's claim for TDIU to the Director, Compensation Service, under 38 CFR §4.16(b). 

The Veteran's treatment records document that he suffers from a number of nonservice-connected disabilities and is obese.  Nevertheless, the Veteran's treating VA physicians have provide medical statements dated in May 2007 and September 2008 that demonstrate that the Veteran is unable to work, in part, because of left knee disability.  Moreover, the report of an April 2007 VA examination shows that the Veteran is limited to sedentary employment as result of his left knee disability.  However, his May 2007 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and his VA medical records show that he has only reported prior employment that involved physical labor, such as assembly line and warehouse worker, where he must stand for prolonged periods.  

In light of the VA treating physician's medical statements and the April 2007 VA examiner's finding, the Board finds that the Veteran's claim for a TDIU should be referred to the Director, Compensation Service, to allow for consideration of whether a TDIU is warranted on an extra-schedular basis under 38 CFR §4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to seek his assistance in identifying the approximate dates, location, and nature of his alleged exposure to herbicides.

2. Take appropriate action required with regard to claims such as this one involving claimed exposure to Agent Orange.  

3. Thereafter, produce a formal memorandum for the file documenting efforts to obtain information the Veteran's alleged Agent Orange exposure. 

4. Refer the claim for a TDIU to the Director, Compensation Service, in order to determine whether the Veteran warrants a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), due to his service-connected left knee disability.  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain and stiffness. 

5.  After completion of the above, if the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


